Conviction for possessing morphine; punishment, two years in the penitentiary. See article 720, P. C.
The facts in this case show without dispute that appellant was in possession of morphine in the city of Houston. Appellant contends, as we understand him, that the evidence is not sufficient to support the conviction. We find nothing in the record bearing out such contention. Appellant's car was searched with his consent, and a quantity of morphine found therein which he admitted to be his. This was put before *Page 478 
the jury without objection. We find nothing indicating any defensive theory.
It is contended that the venue was not proved. One of the presumptions on appeal is that the venue was established, and such presumption is binding upon us unless it appears from the record that this was made an issue in the court below, by which we understand is meant that the matter of venue must have been an issue during the trial of the case and before the verdict was reached. No such issue was made in the instant case. However, it appears from the testimony without dispute that the place where appellant was found in possession of the drug was in the city of Houston. We know judicially that Houston is the county seat of Harris county.
Finding no error in the record, the judgment will be affirmed.
Affirmed.